Citation Nr: 1515061	
Decision Date: 04/08/15    Archive Date: 04/21/15

DOCKET NO.  11-22 422	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome.  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Hoopengardner, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1979 to December 1982.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.

Subsequent to the last Supplemental Statement of the Case issued in December 2012, additional evidence was submitted by the Veteran, along with a waiver of Agency of Original Jurisdiction (AOJ) review.

The Veteran testified at a June 2013 hearing before the undersigned Veterans Law Judge (VLJ) in Portland, Oregon.  A transcript of the hearing is of record.

A VA medical opinion was obtained in this case in August 2014 from the Veterans Health Administration (VHA).  See 38 C.F.R. § 20.901(a) (2014).  The Veteran was provided a copy of this VA medical opinion in September 2014.  See 38 C.F.R.       § 20.903(a) (2014).  

As will be discussed further below, the evidence of record is not entirely clear as to the exact diagnosis for the Veteran's claim on appeal.  As such, the claim on appeal has been characterized as reflected on the title page as entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).

A review of the electronic records maintained in Virtual VA and Veterans Benefits Management System (VBMS) was conducted.






FINDING OF FACT

The evidence clearly and unmistakably shows that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, preexisted service and clearly and unmistakably was not aggravated by service.


CONCLUSION OF LAW

Entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome, is not warranted.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

VA has a duty to notify and duty to assist a Veteran in the claims process.  

The Veteran was provided adequate notice with respect to his claim in a July 2009 letter, prior to the September 2009 rating decision on appeal.  Also, in a January 2015 letter, the Board sent the Veteran and his representative additional notice that the Board was proposing to rely on 38 U.S.C.A. § 1132 (West 2014) and 38 C.F.R. § 3.304(b) (2014) in connection with the current claim and provided copies of that statute and regulation.  This notice was provided because the prior AOJ determinations had not addressed these statutes and regulations, and as will be discussed below, they are relied upon in the denial of the Veteran's current appeal. The Veteran and his representative were provided with 60 days to respond to this letter.  In a January 2015 response, the Veteran indicated that he had no further argument or evidence and desired the Board to proceed with adjudication of his appeal.  As such, the Board concludes that VA has satisfied its duty to notify with respect to the Veteran's claim.  

The duty to assist includes assisting the claimant in the procurement of relevant records.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014).  The Veteran's service treatment records (STRs) were previously associated with the Veteran's claims file, as were VA treatment records.  There are, however, outstanding records that are not associated with the Veteran's claims file, but as will be discussed below, remand is not required to obtain these records.  First, VA treatment records from the appeal period appear to be outstanding, as no VA treatment records are of record from July 2009 to July 2011.  Second, there is some indication that the Veteran applied for Social Security benefits and no social security records are of record.  See April 2001 VA Treatment Note (noting that the Veteran indicated that he had been denied Social Security disability).  Third, there is evidence that the Veteran applied for vocational rehabilitation and these records are not of record.  See July 1999 Disabled Veterans Application for Vocational Rehabilitation.

The Board acknowledges that the records, as discussed above, are not associated with the claims file.  As will be discussed in greater detail below, however, the Veteran's claim hinges not on whether he has a current diagnosis of a disability, but whether his connective tissue disorder, to include Ehlers-Danlos syndrome, was aggravated during his active service.  As the outstanding VA treatment records and rehabilitation records and potential SSA records would likely fail to demonstrate anything other than a current disability, which is conceded, and would not relate to the determinative issue regarding whether the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, was aggravated during active service, remand to obtain such records would serve no useful purpose and would in no way be of benefit to the Veteran.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  As such, the Board finds that VA has satisfied its duty to assist with the procurement of records.

The duty to assist also includes providing a medical examination or obtaining a medical opinion when necessary to make a decision on a claim, as defined by law. See 38 C.F.R. § 3.159(c)(4) (2014).  In relation to the claim on appeal, the Veteran was provided with a VA examination in June 2011 and an additional VHA opinion was obtained in August 2014.  The Board finds the June 2011 VA examination report and August 2014 VHA opinion to be thorough, complete and a sufficient bases upon which to reach a decision on the Veteran's claim.  See Rodriguez-Nieves v. Peake, 22 Vet. App. 295, 302-05 (2008); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  (2007). 

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the VLJ who conducts a hearing fulfill two duties to comply with the above regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issue at the beginning of the hearing and asked questions regarding the Veteran's contentions.  The Board notes that the hearing did not discuss the issues, addressed further below, of whether a connective tissue disorder, to include Ehlers-Danlos syndrome, pre-existed service and whether it was aggravated therein.  As noted above, the Board sent the Veteran notice relating to the applicable statute and regulation concerning these issues and the Board's proposed reliance on such statute and regulation in a January 2015 letter and provided the Veteran an opportunity to respond with additional argument or evidence, which he declined to do.  Further, neither the Veteran or his representative have asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) (2014), nor has either identified any prejudice in the conduct of the Board hearing.

In sum, VA has satisfied its duty to assist with respect to the Veteran's claim.

II.  Legal Criteria 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131 (West 2014).  

In all cases, a Veteran is presumed to have been sound upon entry into active service, except as to defects, infirmities, or disorders noted at the time of the acceptance, examination, or enrollment, or where clear and unmistakable evidence demonstrates that the condition existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1132 (West 2014); 38 C.F.R.           § 3.304(b) (2014).  In other words, "[w]hen no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  In addition, "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service."  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012).  

If the presumption of soundness applies, the burden then shifts to "the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).  Accordingly: 

Once the presumption of soundness applies, the burden of proof remains with the Secretary on both the preexistence and the aggravation prong; it never shifts back to the claimant.  In particular, even when there is clear and unmistakable evidence of preexistence, the claimant need not produce any evidence of aggravation in order to prevail under the aggravation prong of the presumption of soundness...the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not or that any increase was due to the natural progress of the disease.  

Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  This burden must be met by "affirmative evidence" demonstrating that there was no aggravation.  See id.  Conversely, the burden is not met by finding "that the record contains insufficient evidence of aggravation."  See id.  Finally, "[i]f this burden is met, then the veteran is not entitled to service-connected benefits."  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows that the congenital disease was incurred or aggravated during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  See VAOPGCPREC 82-90 (July 18, 1990) (cited at 55 Fed. Reg. 45711-01) (Oct. 30, 1990).     

III. Analysis

The Veteran seeks entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome.  

The Veteran's main contention is that he had symptoms of Ehlers-Danlos syndrome while in-service.  In his October 2009 notice of disagreement, the Veteran referenced digestive problems, skeletal problems and "problems for growths" while in-service.  The Veteran stated that "[w]hile I did not have a diagnosis in service, I was displaying the symptoms.  I feel that I should be service connected for [Ehlers-Danlos syndrome] because it manifested in the service."  The Veteran repeated these contentions on his August 2011 VA Form 9 (Appeal to Board of Veterans' Appeals) and at the July 2013 Board hearing.

The Veteran's STRs of record do not contain an entrance examination.  Other STRs of record did reflect complaints and treatment for digestive and skeletal problems, as well as growths (specifically ganglion and pilonidal cysts) in-service.  Also of record are STRs submitted by the Veteran that document and relate to a July 1982 surgery to excise a cyst located on his left knee (the Veteran was hospitalized from July 1982 to September 1982 related to this surgery).

A problem list from the Veteran's VA treatment records noted that Ehlers-Danlos Syndrome was entered onto the list in January 2006.  

Of record is a March 2010 handwritten note written on a VA Form 10-2577F (Security Prescription Form) that the Veteran has testified was from VA Dr. S.  See June 2013 Board Hearing Transcript, page 4.  This note stated that the Veteran was treated in-service for a pilonidal cyst and a cyst of the left knee and that "[t]hese cysts are consistent with his diagnosis of Ehlers-Danlos syndrome."

The Veteran was afforded a VA examination in June 2011.  The examiner was asked to provide an opinion as to whether the Veteran had a diagnosis of Ehlers-Danlos syndrome which was related to cysts or other symptoms noted during the Veteran's military service.  The examiner referenced internet research related Ehlers-Danlos syndrome and stated that "I did not find specifically that ganglion cysts were associated with any of the 6 major types [of Ehlers-Danlos syndrome], therefore it is less likely than not."    

A February 2012 VA treatment note stated that the examiner "previously evaluated [the Veteran] in 2006 but failed to enter a note for that visit."  This note included an impression of "[h]ereditary disorder connective tissue which is likely a crossover phenotype of Ehlers Danlos syndrome."  An October 2012 VA treatment note included an impression of "[c]hronic musculoskeletal pain with physical findings on prior evaluation suggesting Ehlers-Danlos syndrome."  An additional October 2012 VA treatment note included an impression of "[c]hronic musculoskeletal pain with findings suggestive of connective tissue disorder such as Ehlers-Danlos syndrome."  Another October 2012 VA treatment note included an impression of "[c]hronic musculoskeletal pain with physical findings suggestive of hereditary disorder of connective tissue such as Ehlers-Danlos syndrome with crossover phenotype."        

In July 2014, the Board requested a VHA opinion from a specialist in internal medicine.  The specialist was asked whether, when considering the definitions from VA's General Counsel, Ehlers-Danlos syndrome is a congenital or developmental defect or a congenital or developmental disease.  The examiner was also asked, if Ehlers-Danlos syndrome was considered a congenital or developmental disease, whether Ehlers-Danlos syndrome was aggravated by the Veteran's period of active service beyond its natural progression.  An August 2014 VHA opinion was provided from Dr. D.B.  The opinion stated that the Veteran's claims file, and contentions contained therein, was read.  The opinion cited to various documents of record, to include the Veteran's August 2011 Form 9 and various VA treatment records and STRs.  In response to the first question posed, the opinion stated that "[m]y opinion is that [Ehlers-Danlos syndrome] is a collection of syndromes which are congenital diseases due to defects in connective tissue, in most (but not all) instances due to hereditary defects in one of the multiple types of collagen."  In response to the second question posed, the opinion stated that "[m]y opinion is no, that if [the Veteran] has Ehlers-Danlos syndrome or other similar condition, it was not aggravated by the [V]eteran's period of active service beyond its natural progression."  The opinion further stated that:

Ganglion cysts can occur at any age and occur most frequently in persons without demonstrable hereditary connective tissue disorders.  Such cysts are not a classic feature of Ehlers-Danlos...syndrome.  A PubMed search of "ganglion cysts and Ehlers-Danlos syndrome" yielded no entries.  A Baker's cyst, as noted in [V]eteran's record, is reflective of knee joint pathology which may be degenerative in type or inflammatory in type.  I cannot ascribe or connect his Bakers cyst to his ganglion cyst of military service.  Pilonidal cysts are not a feature of Ehlers-Danlos syndrome.  There is no digestive abnormality described in this case that would suggest Ehlers-Danlos involvement of the gastrointestinal tract.

The opinion concluded that although the Veteran "may (or may not) have Ehlers-Danlos syndrome, there is nothing in the military service record to suggest that such a condition was aggravated by his period of active military service beyond its natural progression."

After review of the evidence of record, the Board finds that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, clearly and unmistakably existed prior to service and clearly and unmistakably was not aggravated by service.  

Initially, the Board notes that it is not entirely clear the exact diagnosis for the Veteran's claim on appeal.  As noted, Ehlers-Danlos syndrome was noted in VA treatment records on the Veteran's problem list in January 2006.  The VA treatment records discussed above from January and October 2012 included impressions that referenced Ehlers-Danlos syndrome, but which did not appear to be definitive that this was the exact diagnosis, as compared to some other connective tissue disorder.  While there is some uncertainty as to the exact diagnosis, based on the VA treatment records, the Board will concede that there is evidence of a current disability of a connective tissue disorder, to include Ehlers-Danlos syndrome.

Turning to the issue of whether entitlement to service connection is warranted for a connective tissue disorder, to include Ehlers-Danlos syndrome, the Board again notes that the STRs of record do not contain an entrance examination.  Earlier documents, such as a March 1986 Statement of the Case and a September 1985 rating decision, referenced the Veteran's entrance examination and referenced that it "failed to identify any significant difficulty."  As such, although the Veteran's entrance examination is not currently of record and is presumed to be lost, the Veteran will be presumed to have been sound upon entry into service.  See Quirin v. Shinseki, 22 Vet. App. 390, n.5 (2009) (citing Lee v. Brown, 10 Vet. App. 336, 339 (1997) (holding that the presumption of soundness applies even when the record of a Veteran's entrance examination has been lost or destroyed while in VA custody)).  In addition, based on the March 2010 VA Form 10-2577F from Dr. S. that stated that the Veteran's in-service pilonidal cyst and cyst of the left knee were "consistent with" the diagnosis of Ehlers-Danlos syndrome, and resolving reasonable doubt in the Veteran's favor, the Board will consider the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, to have manifested in-service.  As the Veteran was presumed sound at entry into service and a connective tissue disorder, to include Ehlers-Danlos syndrome, later manifested in-service, the Board finds that the presumption of soundness is for application.  Gilbert v. Shinseki, 26 Vet. App. 48, 55 (2012) (stating "the presumption of soundness applies only when a disease or injury not noted upon entry to service manifests in service, and a question arises as to whether it preexisted service.").

As noted above, the Board must rebut the presumption of soundness by showing by clear and unmistakable evidence both that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, preexisted service and was not aggravated by service.

With regards to whether the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, preexisted service, the Board finds highly probative the August 2014 VHA opinion that stated that Ehlers-Danlos syndrome was, when considering the definitions from VA's General Counsel, "a collection of syndromes which are congenital diseases due to defects in connective tissue, in most (but not all) instances due to hereditary defects in one of the multiple types of collagen."  In addition, a February 2012 VA treatment note included an impression of "[h]ereditary disorder connective tissue which is likely a crossover phenotype of Ehlers Danlos syndrome" and an October 2012 VA treatment note included an impression of "[c]hronic musculoskeletal pain with physical findings suggestive of hereditary disorder of connective tissue such as Ehlers-Danlos syndrome with crossover phenotype."  Additionally, Ehlers-Danlos syndrome is defined as "a group of inherited disorders of the connective tissue."  Dorland's Illustrated Medical Dictionary 1828-1829 (32nd ed. 2012).  Based on the evidence of record, the Board concludes that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, is a congenital disease that is hereditary.  As such, the Board concludes that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, clearly and unmistakably pre-existed service.  See O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) ("In cases of congenital, developmental, or hereditary conditions that qualify as diseases, the government rebuts the part of the presumption that the disease did not preexist service by showing that it is hereditary").

With regards to whether the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, was not aggravated by service, the Board again finds highly probative the August 2014 VHA opinion.  The medical professional reviewed the Veteran's claims file and the Veteran's contentions in the course of providing this opinion.  The opinion stated that "[m]y opinion is no, that if [the Veteran] has Ehlers-Danlos syndrome or other similar condition, it was not aggravated by the [V]eteran's period of active service beyond its natural progression."  The opinion concluded that the although the Veteran "may (or may not) have Ehlers-Danlos syndrome, there is nothing in the military service record to suggest that such a condition was aggravated by his period of active military service beyond its natural progression."  As such, the Board concludes that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, clearly and unmistakably was not aggravated by service.  

The Board additionally notes, as discussed above, that "the burden is not on the claimant to show that his disability increased in severity; rather, it is on VA to establish by clear and unmistakable evidence that it did not."  Horn v. Shinseki, 25 Vet. App. 231, 235 (2012).  The Board notes that VA must show by "affirmative evidence" that the Veteran's preexisting disability was clearly and unmistakably not aggravated by service.  See id.  The Board finds the August 2014 VHA opinion to be such affirmative evidence that clearly and unmistakably shows that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, was not aggravated by service.  See id. at 243 (stating that "the Secretary may attempt to carry his evidentiary burden with a postservice medical opinion" and that "[i]f a physician is able to support such a conclusion with a suitable medical explanation, supported by extant medical knowledge and the facts of record, such an opinion might constitute or contribute to clear and unmistakable evidence of lack of aggravation"); see also O'Bryan v. McDonald, 771 F.3d 1376, 1381 (Fed. Cir. 2014) (The government may carry its burden of showing that there was no aggravation of a congenital, developmental, or hereditary disease "'by establishing that there was no increase in disability during service or that any increase in disability was due to the natural progress of the preexisting condition.'") (quoting Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (citation, internal quotation marks, and alteration omitted by O'Bryan).
 
The Board has considered the Veteran's submission of medical treatise evidence (in the form of online articles relating to Ehlers-Danlos syndrome).  The Board notes that medical treatise evidence "can provide important support when combined with an opinion of a medical professional."   Mattern v. West, 12 Vet. App. 222 (1999).  The medical treatise evidence must provide more than speculative, generic statements not relevant to the claim but must discuss generic relationships with a degree of certainty for the facts of a specific case.  See Wallin v. West, 11 Vet. App. 509 (1998); Sacks v. West, 11 Vet. App. 314 (1998).  The documents submitted do not address the facts of this specific case and the Board finds the August 2014 VHA opinion, which does address the facts of this specific case, to be of significantly more probative value.

The Board has also considered the Veteran's arguments.  As referenced above, his main contention has been that he should be entitled to service connection for Ehlers-Danlos syndrome because it manifested in-service.  As discussed above, however, this is not the determinative issue in this case.  Indeed, the Board conceded (based on the March 2010 VA Form 10-2577F from Dr. S.) that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, manifested in-service.  Based on the nature of the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, as a congenital disease that is hereditary, the issue of the presumption of soundness was raised.  As such, as addressed above, the determinative issue in this case became whether the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, was aggravated during the Veteran's active service.  The Veteran (and his representative) did not present any argument relating to this issue.    

In sum, the Board has concluded that the evidence of record shows that the Veteran's connective tissue disorder, to include Ehlers-Danlos syndrome, clearly and unmistakably preexisted service and clearly and unmistakably was not aggravated by service.  As cited above, if VA is able to meet the burden of showing such, the Veteran is not entitled to service connection.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004) (stating "[i]f this burden is met, then the veteran is not entitled to service-connected benefits").  As such, entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome, is not warranted.  38 U.S.C.A. §§ 1131, 1132 (West 2014); 38 C.F.R. §§ 3.303, 3.304 (2014).

	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for a connective tissue disorder, to include Ehlers-Danlos syndrome, is denied.  




____________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


